\DOO\]O\Ui-LUJNl-

[\)[\J[\J[\)»_¢»--a»-¢»-li_al-\\-»--al_i)-l

 

men

 

 

MAR 0 8 2019
cLERK. u. .olsTRlcT coun~r
souTHER er TR\cT oF
a iii ease
UNITED STATES DISTRICT COURT
SOUTI-IERN DISTRICT OF CALIFORNIA
William Sabatini, Case No.: lS-CV*2036-AJB-AGS
Plaintiff,
ORDER GRANTING EX PARTE
V- MOTION TO BE RELIEVED AS
California Board of Registered Nursing, COUNSEL
Defendam_ (Doc. No. 11)

 

 

 

Before the Court is Steven Riznyk’s, counsel of record for PlaintiffWilliam Sabatini,
motion to be relieved as counsel. (Doc. No. 11.) Counsel stated in his motion that the
relationship between the two has “broken down and at this stage is completely irreparable.”
(Id. at 2.) Both counsel and Sabatini have called into chambers repeatedly and Were heard
at oral argument regarding their relationship, and although at times the parties have both
seemed hopeiiil they could Work together, the Court nevertheless GRANTS the motion_
but only after the amended complaint is tiled, Which is due March 29, 2019. (See Doc. No.
17.)

I. LEGAL STANDARD

“In California, an attorney may Withdraw as counsel of record if a client’s conduct

renders it unreasonably difficult for the attorney to represent the client effectively.”

California v. M & P Invs., CIV 00-2441 FCD/JFM, 2007 WL 3119666, at *l (E.D. Cal.

l

lS-CV-2036-AJB~AGS

 

 

 

\DOO\]O\U*l-PLJJN»-l

|\)[\.)[\)b-ll-\\-l>-l»-~l-_-»-d\-~\b-‘

 

 

Oct. 23, 2007) (slip copy) (citations omitted). “l\/loreover, California Rule of Professional
Conduct 3_700(C)(f) provides that an attorney may request permission to withdraw if the
client ‘breaches an agreement or obligation to the member as to expenses or fees.”’ M &
P, 2007 WL 3119666, at *2 (citation omitted). Lastly, “in Califomia, Withdrawal is proper
when the client’s interest will not be unduly prejudiced or delayed.” M & P, 2007 WL
3119666, at *2 (citation omitted).
II. DISCUSSION

lt is clear to the Court that the professional relationship between the parties has
broken down such that it Would be difficult for counsel to represent Sabatini effectively.
Although the parties, as indicated above, have had moments of hope that their relationship
could be sustained, the Court finds it is in the best interest of both Sabatini and counsel that
it be Severed. During the hearing on this motion, both parties aired their grievances and
gave specific examples of why counsel should be relieved. Due to their specific nature, the
Court will not recount them here, but the Court finds that they are serious enough to warrant
severance. However, counsel did indicate that he Was willing to draft the amended
complaint for Sabatini prior to being relieved, to prevent any prejudice to Sabatini. The
Court believes counsel’s sincereity in this offer. Thus, the Court will allow counsel to draft
the amended complaint before ordering relief.

III. CONCLUSION

Because the Court finds the relationship between counsel and Sabatini is no longer
effective to represent Sabatini in his lawsuit, the Court GRANTS counsel’s motion to be
relieved as counsel after the amended complaint is filed. (Doc. No. 11.) The Court further
ORDERS that the motion hearing transcript and submissions of the parties related to this
matter are to be SEALED due to their sensitive and detailed nature.

IT IS SO ORDERED.

Anthony J. Battaglia
U.S. District Judge

   

Dated: 3/§/( cf By:

 

lS-CV-2036-AJB-AGS

 

 

